JOINT VENTURE AGREEMENT

 

Article I. Introduction

 

This Agreement is entered into as of March 1, 2017, by and between Precious
Investments, Inc., a Nevada corporation (“PNIK”) and Eddeb Management (“Eddeb”)
for the purpose of carrying on a joint venture. The name of the joint venture
shall be “Flawless Funds GP Inc.” (hereinafter referred to as, the “Joint
Venture”). The Joint Venture has already been formed as an Ontario corporation.

 

Article II. Purpose of Joint Venture

 

The purpose of the joint venture shall be to raise money and build the Joint
Venture fund for the purposes of trading in precious stones.

 

Article III. Duties of Parties

 

3.1. General Duties

 

Each Joint Venturer will devote such time and efforts as may be reasonably
necessary to build the fund and exploit opportunities to purchase and sell
precious stones, including, notably, colored diamonds.

 

3.2. Exclusive and Primary Obligations

 

3.2.1 Exclusive Obligations

 

Each Joint Venturer agrees that neither one shall engage in any activities that
would conflict with the operations and business purpose of the Joint Venture.
Notwithstanding the foregoing, the preceding sentence shall not be construed in
any way to limit PNIK’s ability to manage or sell any of its existing inventory
of colored diamonds or to purchase new inventory from the proceeds thereof for
its exclusive benefit.

 

3.2.2 PNIK Primary Duties and Obligations

 

PNIK, through Kashif Khan (“Khan”), shall be primarily responsible for Marketing
and managing the fund.

 

3.2.3 Eddeb's Primary Duties and Obligations

 

Eddeb, through Abdurrahman Eddeb, shall be primarily responsible for assisting
in bringing investors into the fund.

 

Article IV. Ownership of Venture Property

 

4.1. Title to Property

 

All property of the Joint Venture shall be held in the name of the Joint
Venture.

 



  

 

 

4.2. Interest in Property

 

Except as provided below, the beneficial interest of each party in Joint Venture
property, unless changed pursuant to the terms of this Agreement, shall be as
follows: Seventy-Five percent (75%) PNIK and Twenty-Five percent (25%) Eddeb.

 

Article V. Term

 

The term of the Joint Venture will commence on the date first indicated above
and shall terminate as provided in Article IX, below.

 

Article VI. Distributions; Allocation of Profits and Losses

 

6.1. Division or Share of Profits

 

Any profits of the Joint Venture shall be allocated among the Joint Venturers in
the following percentages unless that percentage is changed pursuant to the
terms of this Agreement:

 

PNIK 75%

Eddeb 25%

 

6.2. Calculation of Profits

 

For the purposes of this Agreement, the profits of the Joint Venture shall be
calculated as follows:

 

(a) The expenses of conducting the Joint Venture shall be deducted from the
income of the Joint Venture. The expenses of conducting the Joint Venture shall
include all expenses customarily incurred by businesses similar to the Joint
Venture.

 

(b) After the payment of expenses as described above and retention of adequate
operating and capital reserves, PNIK and Eddeb shall each be entitled to receive
distributions of any remaining available cash according to their respective
percentage interest in the Joint Venture. The parties agree that except for
distributions necessary to enable each party to pay their respective income tax
obligations, a certain percentage of available cash from operations shall be
reinvested new inventory.

 

6.3. Apportionment or Share of Loss

 

Should a loss be sustained by the Joint Venture, the parties shall bear the loss
in the same percentages as profits.

 

6.4. Computation of Loss

 

In computing any loss as between the parties, deductions shall be made from any
assets remaining in the same manner as computing profits in 6.2, that is,
deductions shall first be made to pay expenses, and any remaining sums shall be
allocated on a pro rata percentage basis to contributions, as set forth in 6.2
for computing profits. Should there be insufficient assets to pay expenses due
and owing as a result of the conduct of the Joint Venture, each party shall
contribute to the payment of those expenses in the percentage of losses
attributed to that party in this Article.

 

Article VII. Management Structure

 



 2 

 

 

7.1. Management of Joint Venture

 

The business and affairs of the Joint Venture shall be managed by two directors:
Khan and Eddeb. The directors have the ability to make all decisions as to the
day to day operations of the Joint Venture or deligate such functions as they
see fit to officers of the Joint Venture. Only the directors shall have the
ability to:

 

(1) Confess a judgment against the Joint Venture;

 

(2) Admit any person as a Joint Venturer;

 

(3) Execute or deliver any assignment for the benefit of the creditors of the
Joint Venture;

 

(4) Enter into any lease of real or personal property;

 

(5) Enter into any loan transaction or incur any indebtedness of the Joint
Venture in excess of $25,000;

 

(6) Purchase any real property;

 

(7) Such other matter(s) as may be mutually agreed upon by the parties.

 

7.2. Actions by Majority Vote

 

Except as otherwise expressly provided in this Agreement, all actions taken by
the directors shall be by majority vote.

 

Article VIII. Confidentiality

 

8.1. Definition

 

For the purpose of this Agreement, "Proprietary Information" shall include all
information designated by any Joint Venturer, either orally or in writing, as
confidential or proprietary, or which reasonably would be considered proprietary
or confidential to the business contemplated by this Agreement, including but
not limited to suppliers, marketing and technical plans, plans for products and
ideas and proprietary techniques and other trade secrets. Notwithstanding the
foregoing, "Proprietary Information" shall not include information which (i) has
entered the public domain or became known other than due to a breach of any
obligation of confidentiality owed to the owner of such information; (ii) was
known prior to the disclosure of such information; (iii) became known to the
recipient from a source other than a Joint Venturer or its Affiliate, provided
there was no breach of an obligation of confidentiality owed to said Joint
Venturer or its Affiliate; or (iv) was independently developed by the party
receiving such information.

 

8.2. No Disclosure, Use, or Circumvention

 

No Joint Venturer or its Affiliates shall disclose any Proprietary Information
to any third parties and will not use any Proprietary Information in that Joint
Venturer’s or Affiliates’ business or any affiliated business without the prior
written consent of the other Joint Venturer, and then only to the extent
specified in that consent. Consent may be granted or withheld at the sole
discretion of any Joint Venturer. No Joint Venturer shall contact any suppliers,
customers, employees, affiliates or associates to circumvent the purposes of
this provision.

 



 3 

 

 

8.3. Maintenance of Confidentiality

 

Each Joint Venturer shall take all steps necessary or appropriate to maintain
the strict confidentiality of the Proprietary Information and to assure
compliance with this Agreement.

 

Article IX. Termination

 

9.1. Date of Termination

 

This Agreement shall be terminated on the earlier to occur of:

 

(a) The mutual agreement of all of the parties to this Agreement;

 

(b) Any act or event which makes the continuation of the business of the Joint
Venture impossible or impracticable; or

 

(c) The bankruptcy or insolvency of any of the parties to this Agreement; or

 

(d) Fifteen (15) years after the effective date hereof, unless extended by the
parties.

 

9.2. Effect of Termination

 

On the termination of this Joint Venture, the Joint Venture shall be dissolved
and wound up in accordance with the provisions of Ontario law, except as
otherwise specifically provided in this Agreement or any amendment to this
Agreement.

 

Article X. Assignment

 

No Joint Venturer may assign its rights and obligations hereunder due to the
unique expertise and qualifications of the Joint Venturers.

 

Article XI. Notices

 

All notices to the Joint Venturers pursuant to this Agreement shall be in
writing and shall be deemed effective when given by personal delivery or by
certified mail, express delivery service, or facsimile transmission.

 

Article XII. Applicable Law

 

To the extent not otherwise provided in the Agreement, the terms of this Joint
Venture and the relationship of the Joint Venturers to each other shall be
governed by the provisions of Ontario law.

 

Article XIII. Amendments

 

This Agreement may be amended only by the written agreement of all of the Joint
Venturers.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement

effective as of the date first above written.

 

Precious Investments, Inc.

 

By: /s:/ Kashif Khan

Name: Kashif Khan

 

 

Eddeb Management

 



By: /s/ Abdurrahman Eddeb

Name: Abdurrahman Eddeb

 

 4 

 

